Name: Commission Regulation (EEC) No 1252/90 of 11 May 1990 establishing the prices and amounts fixed in ecus by the Council in the beef and veal sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /30 Official Journal of the European Communities 12. 5 . 90 COMMISSION REGULATION (EEC) No 1252/90 of 11 May 1990 establishing the prices and amounts fixed in ecus by the Council in the beef and veal sector and reduced as a result of the monetary realignment of 5 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the beef and veal sector to which the coeffi ­ cient 1,001712 is applied from 14 May 1990 under the arrangements for the automatic dismantlement of nega ­ tive monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas the guide price and intervention price for adult bovine animals for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 1188/90 (4) ; whereas the special premium for male bovine animals was fixed by Council Regulation (EEC) No 805/68 (*), as last amended by Regulation (EEC) No 571 /89 (6) ; whereas the premium for maintaining suckler cows was fixed by Regulation (EEC) No 1357/80 f), as last amended by Council Regula ­ tion (EEC) No 1 187/90 (8) ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus by the Council for the 1990/91 marketing year in the beef and veal sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 14 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 1 May 1 990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 164, 24 . 6. 1985, p. 6. O OJ No L 182, 3 . 7 . 1987, p. 1 . (') OJ No L 83 , 30. 3 . 1990, p. 102. (4) OJ No L 119, 11 . 5. 1990. (*) OJ No L 148, 28; 6 . 1968, p. 24. ( ¢) OJ No L 61 , 4. 3 . 1989, p. 24 . O OJ No L 140, 5. 6. 1980, p. 1 . (8) OJ No L 119, 11 . 5 . 1990. 12. 5. 90 Official Journal of the European Communities No L 121 /31 ANNEX Description of price and amounts Prices or amounts to which the coefficient 1,001712 is applied (ECU) 1 .  Guide price per 100 kilograms live weight 200  Intervention price per 100 kilograms carcase weight of male animals of quality R 3 343 2.  Premium per male bovine animal 40 3 .  Community premium per suckler cow 40  National additional maximum premium per suckler cow 25